ORDER

GAJARSA, Circuit Judge.*
Melvin M.L. McElwee, Sr. petitions for a writ of mandamus to prohibit the United States District Court for the Eastern District of Louisiana from issuing contempt sanctions.
In addition to the mandamus petition, McElwee appealed an order of the district court that denied certain motions, appeal 04-1228. McElwee recently moved for reconsideration of our order dismissing that appeal for failure to pay the filing fee. It appears that there are one or more appeals pending in the United States Court of Appeals for the Fifth Circuit related to the district court case.
This court is a court of limited jurisdiction. 28 U.S.C. §§ 1292(c), 1295. Review *319of this case, by mandamus or appeal, is not within our jurisdiction.
Accordingly,
(1) The mandamus petition is dismissed for lack of jurisdiction.
(2) McElwee’s motion for reconsideration of our order dismissing his appeal is denied because we have no jurisdiction over his appeal.

 Because McElwee requests immediate relief, this matter is being considered by a single judge.